—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit inmates from creating a disturbance and engaging in violent conduct* based, in part, upon confidential information identifying petitioner as one of the inmates who incited a gang-related altercation involving approximately 30 inmates. We reject petitioner’s assertion that the determination is not supported by substantial evidence because the Hearing Officer failed to assess the credibility of the confidential informants. A review of the information provided by the confidential sources evidences sufficiently detailed and corroborated information upon which the Hearing Officer could independently assess their reliability (see, Matter of Medina v Goord, 253 AD2d 973; Matter of Colon v Goord, 245 AD2d 582). Moreover, the Hearing Officer found the confidential information to be consistent and credible. This evidence, together with the misbehavior report and testimony presented at the hearing, provides substantial evidence to support the determination of guilt (see, Matter of Medina v Goord, supra). We have reviewed petitioner’s remaining contentions and find them to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner was also charged with, but found not guilty of, fighting.